Dismissed and Memorandum Opinion filed August 14, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00570-CR

                           RICHARD GOOSBY, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 230th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1315052


                  MEMORANDUM                        OPINION


      Appellant entered a plea of no contest to aggravated robbery with a deadly
weapon. In accordance with the terms of a plea bargain agreement with the State, the
trial court sentenced appellant on June 13, 2012, to confinement for twenty-five (25)
years in the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed a pro se notice of appeal. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in which
the court certified that this is a plea bargain case, and the defendant has no right of
appeal. See Tex. R. App. P. 25.2(a)(2); Tex. Code Crim. Proc. Ann. art. 44.02 (West
2006). The trial court’s certification is included in the record on appeal. See Tex. R.
App. P. 25.2(d). The record supports the trial court’s certification. See Dears v. State,
154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                    PER CURIAM


Panel consists of Justices Seymore, Boyce, McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                            2